Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed November 23, 2021 has been entered. Claims 1-3 are pending in this application and examined herein.

Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over any of Boll (U.S. Patent 4,265,684), Johnson (U.S. Patent 7,540,899) or Prest et al. (US 2014/0007989).
Each of Boll, Johnson and Prest disclose preparing amorphous alloy materials and selectively heating certain portions of the materials to a temperature such that crystallization occurs in the heated portions.  See, for instance, Boll col. 2, ll. 40-50, Johnson col. 3, ll. 4-50, or para. [0077-0078] of Prest.  
The prior art is not specifically directed to treating a ribbon in this manner, nor does it specifically disclose first heating one end to an intermediate position then 
a) One of skill in the metallurgical arts would understand that the microstructural effects of heating a material to above its crystallization temperature occur due to the amount of heat placed upon that material.  These effects would be the same regardless of the overall shape of the material, ribbon or otherwise.  
b) The above effects would accrue to any region of the material being heated in such a manner, and the prior art indicates that one selects the zones or areas to be treated.  For example, Boll col. 2, ll. 25-40 discloses embodiments where crystallized zones are created at two spaced apart areas in the material, or in which a crystallization zone is created at two substantially opposing locations or other geometric pattern in the material.  Johnson col. 7, ll. 52-54 indicates that the energy required for crystallization of a particular alloy would be known to one skilled in the art form a DSC measurement, and col. 8, ll. 30-50 of that reference disclose crystallizing by heating a narrow band of the material to the crystallization temperature.  Prest para. [0078] and [0080] indicates that a user can control crystallization selectively by controlling the location and parameters of heating the material, i.e. heating and thereby crystallizing any portion(s) desired of the material.
c) With regard to “escaping”, these clauses in amended claim 1 merely state an effect of the Second Law of Thermodynamics upon a heated material.  In any given system, heat (which can be quantified as energy) will tend to be transferred or “escaped” from a region which possesses a larger quantity of heat to a region which 
Consequently, the disclosure of any of Boll, Johnson, or Prest et al. would have rendered obvious a method as claimed, i.e. a method in which one selectively crystallizes a ribbon by first heating one end to an intermediate portion, and subsequently heating the other end, in a manner as set forth in instant claims 1 and 2.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Prest et al.
In addition to what is stated supra, para. [0083] of Prest indicates that the heating in the prior art may be intermittent.  As such, a method that involves a gap of 0.1 second or more from stopping the heating of one end to heating of the other end would have been considered at best an obvious variant of the method of Prest et al. by one of ordinary skill in the art.

				Response to Arguments
6.	Applicant’s response filed November 23, 2021 has been fully considered, with the following effect:
a) The terminal disclaimer filed on that date disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the term of any patent granted on application No. 16/808975 has been reviewed and is 
	b) With regard to the rejections based on prior art, Applicant notes that the prior art does not teach or suggest the “escaping” limitations of the claims as amended, and argues that the present specification associates some unexpected or unobvious advantage arising from a method that employs those escaping limitations.  The examiner’s position is 
           i) even if the prior art does not teach the escaping limitations, the Second Law of Thermodynamics would suggest that such limitations form a part of the prior art methods, as explained in the rejection supra, and 
	ii) With regard to unexpected results, the allegedly unexpected result involves preventing coarse crystal grains or precipitation of a compound phase from occurring.  Initially, it is noted that such features are not stated or implied in any of the instant claims, and limitations set forth in the specification but not recited in the claims will not be read into the claims absent a specific indication to that effect.  Further, the claims are not limited to methods in which any such unexpected result would occur.  The claims encompass methods in which any amount of heat escapes during the two heating steps, and this would include situations where such a minimal amount of heat escapes so that the allegedly unexpected result would not be realized.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



							
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	January 26, 2022